`

Exhibit 10.15

EMPLOYMENT  AGREEMENT

THIS AGREEMENT is entered into as of April 1, 2014, by and between Karen
Rosenberger (the “Executive”) and Synchronoss Technologies, Inc., a Delaware
corporation (the “Company”).   Except as otherwise provided herein, defined
terms are set forth in Section 10 below. 

1. Duties and Scope of Employment.

(a)Position.  For the term of her employment under this Agreement (the
“Employment”), the Company agrees to continue to employ the Executive in the
position of Executive Vice President, Chief Financial Officer and Treasurer. 
The Executive shall report to the Company’s  President or Chief Executive
Officer or his or her designee. 

(b)Obligations to the Company.  During her Employment, the Executive (i) shall
devote her full business efforts and time to the Company, (ii) shall not engage
in any other employment, consulting or other business activity that would create
a conflict of interest with the Company, (iii) shall not assist any person or
entity in competing with the Company or in preparing to compete with the
Company, and (iv) shall comply with the Company’s policies and rules, as they
may be in effect from time to time.

(c)No Conflicting Obligations.  The Executive represents and warrants to the
Company that she is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with her obligations under this Agreement.  The
Executive represents and warrants that she will not use or disclose, in
connection with her Employment, any trade secrets or other proprietary
information or intellectual property in which the Executive or any other person
has any right, title or interest and that her Employment will not infringe or
violate the rights of any other person.  The Executive represents and warrants
to the Company that she has returned all property and confidential information
belonging to any prior employer.

(d)Commencement Date.  The Executive has previously commenced full-time
Employment.  This Agreement shall govern the terms of Executive’s Employment
effective as of April 1, 2014 (the “Commencement Date”) through the Term (as
defined in Section 5(a) below).

2.Compensation

(a)Salary.    The Company shall pay the Executive as compensation for her
services a base salary at a gross annual rate of not less than $300,000.  Such
salary shall be payable in accordance with the Company’s standard payroll
procedures.  (The annual compensation specified in this Subsection (a), together
with any increases in such compensation that the Company may grant from time to
time, is referred to in this Agreement as “Base Salary.”).



 

--------------------------------------------------------------------------------

 

(b)Incentive Bonuses.   The Executive shall be eligible for an annual incentive
bonus with a target amount equal to 60% of her Base Salary (the “Target
Bonus”).  The Executive’s  bonus (if any) shall be awarded based on criteria
established by the Company’s Board of Directors (the “Board”) or its
Compensation Committee.  The Executive shall not be entitled to an incentive
bonus if she is not employed by the Company on the last day of the fiscal year
for which such bonus is payable.  Any bonus for a fiscal year shall be paid
within 2½ months after the close of that fiscal year.  The determinations of the
Board or its Compensation Committee with respect to such bonus shall be final
and binding. 

3.Vacation and Employee Benefits.  During her Employment, the Executive shall be
eligible for paid vacations in accordance with the Company’s vacation policy, as
it may be amended from time to time, with a minimum of 20 vacation days per
year.  During her Employment, the Executive shall be eligible to participate in
the employee benefit plans maintained by the Company, subject in each case to
the generally applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such plan.

4.Business Expenses.  During her Employment, the Executive shall be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with her duties hereunder.  The Company shall reimburse
the Executive for such expenses upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.    Notwithstanding anything to the contrary
herein, except to the extent any expense or reimbursement provided pursuant to
this Agreement does not constitute a “deferral of compensation” within the
meaning of Section 409A of the Code, (a) the amount of expenses eligible for
reimbursement provided to the Executive during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to the Executive in any other calendar year, (b) the reimbursements for expenses
for which the Executive is entitled to be reimbursed shall be made on or before
the last day of the calendar year following the calendar year in which the
applicable expense is incurred, and (c) the right to payment or reimbursement
hereunder may not be liquidated or exchanged for any other benefit. 

5.Term of Employment.

(a)Employment Term.  The Company hereby employs Executive to render services to
the Company in the position and with the duties and responsibilities described
in Section 1 for the period commencing on the Commencement Date and ending upon
the earlier of (i) December 31, 2014, and (ii) the date Executive’s  Employment
is terminated in accordance with Section 5(b) (the “Term”).  After the initial
three-year term of this Agreement Executive’s Employment shall be “at will” and
either Executive or the Company shall be entitled to terminate Executive’s
Employment at any time and for any reason, with or without cause.  However, this
Agreement will not govern the terms of Executive’s employment after the Term.

(b)Termination of Employment.  The Company may terminate the Executive’s
Employment at any time and for any reason (or no reason), and with or without
Cause, by giving the Executive 30 days’ advance notice in writing.  The
Executive may terminate her Employment by giving the Company 30 days’ advance
notice in writing.  The Executive’s Employment shall terminate



2

--------------------------------------------------------------------------------

 

automatically in the event of her death.  The termination of the Executive’s
Employment shall not limit or otherwise affect her obligations under Section 7.

(c)Rights Upon Termination.  Upon Executive’s termination of Employment for any
reason, Executive shall be entitled to the compensation, benefits and
reimbursements described in Sections 1, 2, 3, and 4 for the period preceding the
effective date of such termination.  Upon the termination of Executive’s
 Employment under certain circumstances, Executive may be entitled to additional
severance pay benefits described in Section 6.  The payments under this
Agreement shall fully discharge all responsibilities of the Company to the
Executive.  This Agreement shall terminate when all obligations of the parties
hereunder have been satisfied.

(d)Rights Upon Death.  If Executive’s Employment ends due to death, Executive’s
estate shall be entitled to receive an amount equal to her target bonus for the
fiscal year in which her death occurred, prorated based on the number of days
she was employed by the Company during that fiscal year.  All amounts under this
Section 5(d) shall be paid on the first regularly scheduled payroll date that
occurs on or after 60 days after the Executive’s date of death. 

(e)Rights Upon Permanent Disability.  If Executive’s Employment ends due to
Permanent Disability and a Separation occurs, Executive shall be entitled to
receive (i) an amount equal to her Target Bonus for the fiscal year in which her
Employment ended, prorated based on the number of days she was employed by the
Company during that fiscal year, and (ii) a lump sum amount equal to the product
of (A) 24 and (B) the monthly amount the Company was paying on behalf of the
Executive and her eligible dependents with respect to the Company’s health
insurance plans in which the Executive and her eligible dependents were
participants as of the date of Separation.  The amounts payable under this
Section 5(e) shall be paid on the first regularly scheduled payroll date that
occurs on or after 60 days after the Executive’s Separation. 

6.Termination Benefits.

(a)Preconditions.  Any other provision of this Agreement notwithstanding,
Subsections (b) and (c) below shall not apply unless the Executive:

(i)Has executed a general release of all claims the Executive may have against
the Company or persons affiliated with the Company (substantially in the form
attached hereto as Exhibit A) (the “Release”);

(ii)Has returned all property of the Company in the Executive’s possession; and

(iii)If requested by the Board, has resigned as a member of the Board and as a
member of the boards of directors of all subsidiaries of the Company, to the
extent applicable.

The Executive must execute and return the Release within the period of time set
forth in the Release (the “Release Deadline”).  The Release Deadline will in no
event be later than 50 days after the Executive’s Separation.  If the Executive
fails to return the Release on or before the Release Deadline or if the
Executive revokes the Release, then the Executive will not be entitled to the
benefits described in this Section 6. 



3

--------------------------------------------------------------------------------

 

(b)Severance Pay in the Absence of a Change in Control.  If, during the term of
this Agreement and prior to the occurrence of a Change in Control or more than
12 months following a Change in Control, the Company terminates the Executive’s
 Employment with the Company for a reason other than Cause or Permanent
Disability and a Separation occurs, then the Company shall pay the Executive a
lump sum severance payment equal to (i) one and one-half times her Base Salary
in effect at the time of the termination of Employment, (ii) her average annual
bonus based on the actual amounts received in the immediately preceding two
years and (iii) the product of (A) 24 and (B) the monthly amount the Company was
paying on behalf of the Executive and her eligible dependents with respect to
the Company’s health insurance plans in which the Executive and her eligible
dependents were participants as of the date of Separation. If, during the term
of this Agreement and prior to the occurrence of a Change in Control or more
than 12 months following a Change in Control, Executive resigns her Employment
for Good Reason and a Separation occurs, then the Company shall pay the
Executive a lump sum severance payment equal to (i) one times her Base Salary in
effect at the time of the termination of Employment (ii) her average annual
bonus based on the actual amounts received in the immediately preceding two
years and a lump sum amount equal to the product of (A) 24 and (B) the monthly
amount the Company was paying on behalf of the Executive and her eligible
dependents with respect to the Company’s health insurance plans in which the
Executive and her eligible dependents were participants as of the date of
Separation.   .      Notwithstanding anything herein to the contrary, in the
event that the Executive Employment is terminated for a reason other than Cause
or Permanent Disability or the Executive resigns her Employment for Good Reason
under this Subsection (b) within two years after commencement of employment with
the Company, then in lieu of using the average bonus received in the immediately
preceding two years for the above calculation, such calculation shall use her
Target Bonus in the year of termination if such termination under this
Subsection (b) occurs in the first year of employment with the Company and the
actual bonus the Executive received during the first year of employment with the
Company if such termination under this Subsection (b) occurs in the second year
of employment with the Company.  However, the amount of the severance payment
under this Subsection (b) shall be reduced by the amount of any severance pay or
pay in lieu of notice that the Executive receives from the Company under a
federal or state statute (including, without limitation, the Worker Adjustment
and Retraining Notification Act).  

(c)Severance Pay in Connection with a Change in Control.    If, during the term
of this Agreement and within 12 months following a Change in Control, the
Executive is subject to an Involuntary Termination, then (i) the Company shall
pay the Executive a lump sum severance payment equal to (x) two times her Base
Salary in effect at the time of the termination of Employment plus two times the
Executive’s average bonus received in the immediately preceding two years and
(y) a lump sum amount equal to the product of (A) 24 and (B) the monthly amount
the Company was paying on behalf of the Executive and her eligible dependents
with respect to the Company’s health insurance plans in which the Executive and
her eligible dependents were participants as of the date of Separation , (ii)
the vesting of all stock options and shares of restricted stock granted by the
Company and held by the Executive shall be accelerated in full as of the date of
the Involuntary Termination.  Notwithstanding anything herein to the contrary,
in the event that the Executive is subject to an Involuntary Termination under
this Subsection (c) within two years after commencement of employment with the
Company, then in lieu of using the average bonus received in the immediately
preceding two years for the above calculation, such calculation shall use her
Target Bonus in the year of the Involuntary Termination if such termination
under this Subsection (c) occurs in the first year of



4

--------------------------------------------------------------------------------

 

employment with the Company and the actual bonus the Executive received during
the first year of employment with the Company if such termination under this
Subsection (c) occurs in the second year of employment with the Company. 
However, the amount of the severance payment under this Subsection (c) shall be
reduced by the amount of any severance pay or pay in lieu of notice that the
Executive receives from the Company under a federal or state statute (including,
without limitation, the Worker Adjustment and Retraining Notification Act). 

(d)Commencement of Severance Payments.  Payment of the severance pay provided
for under this Agreement will be made on the first regularly scheduled payroll
date that occurs on or after 60 days after the Executive’s Separation, but only
if the Executive has complied with the release and other preconditions set forth
in Subsection (a) (to the extent applicable). 

7.Non-Solicitation and Non-Disclosure.

(a)Non-Solicitation.  During the period commencing on the date of this Agreement
and continuing until the second anniversary of the date the Executive’s
Employment terminated for any reason, the Executive shall not directly or
indirectly, personally or through others, solicit or attempt to solicit (on the
Executive’s own behalf or on behalf of any other person or entity) either
(i) the employment of any employee or consultant of the Company or any of the
Company’s affiliates or (ii) the business of any customer of the Company or any
of the Company’s affiliates in a manner that could constitute engaging in sale
of goods or services in or for a Restricted Business or otherwise interferes
with Company’s relationship with such customer.

(b)Non-Competition.  As one of the Company’s executive and management personnel
and officer, Executive has obtained extensive and valuable knowledge and
confidential information concerning the business of the Company, including
certain trade secrets the Company wishes to protect.  Executive further
acknowledges that during her Employment she will have access to and knowledge of
Proprietary Information.  To protect the Company’s Proprietary Information,
Executives agrees that during her Employment with the Company, whether full-time
or half-time and for a period of 24 months after her last day of Employment with
the Company, she will not directly or indirectly engage in (whether as an
employee, consultant, proprietor, partner, director or otherwise), or have any
ownership interest in, or participate in the financing, operation, management or
control of, any person, firm, corporation or business that engages in a
Restricted Business in a Restricted Territory.  It is agreed that ownership of
(i) no more than one percent (1%) of the outstanding voting stock of a publicly
traded corporation, or (ii) any stock she presently owns shall not constitute a
violation of this provision.

(c)Reasonable.  Executive agrees and acknowledges that the time limitation on
the restrictions in this Section 7, combined with the geographic scope, is
reasonable.  Executive also acknowledges and agrees that this provision is
reasonably necessary for the protection of Proprietary Information, that through
her Employment she shall receive adequate consideration for any loss of
opportunity associated with the provisions herein, and that these provisions
provide a reasonable way of protecting the Company’s business value which will
be imparted to him.  If any restriction set forth in this Section 7 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be



5

--------------------------------------------------------------------------------

 

interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable.

(d)Non-Disclosure.  The Executive has entered into a Proprietary Information and
Inventions Agreement with the Company, which is incorporated herein by this
reference.

8.Successors.

(a)Company’s Successors.  This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets.  For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

(b)Employee’s Successors.  This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9.Taxes.

(a)Withholding Taxes.  All payments made under this Agreement shall be subject
to reduction to reflect applicable withholding and payroll taxes or other
deductions required to be withheld by law. 

(b)Tax Advice.  The Executive is encouraged to obtain her own tax advice
regarding her compensation from the Company.  The Executive agrees that the
Company does not have a duty to design its compensation policies in a manner
that minimizes the Executive’s tax liabilities, and the Executive shall not make
any claim against the Company or the Board related to tax liabilities arising
from the Executive’s compensation.

(c)Parachute Taxes.  Notwithstanding anything in this Agreement to the contrary,
if  it shall be determined that any payment or distribution by the Company to or
for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (“Total
Payments”) to be made to Executive would otherwise exceed the amount (the “Safe
Harbor Amount”) that could be received by Executive without the imposition of an
excise tax under Section 4999 of Code, then the Total Payments shall be reduced
to the extent, and only to the extent, necessary to assure that their aggregate
present value, as determined in accordance the applicable provisions of
Section 280G of the Code and the regulations thereunder, does not exceed the
greater of the following dollar amounts (the “Benefit Limit”): (i) the Safe
Harbor Amount, or (ii) the greatest after-tax amount payable to Executive after
taking into account any excise tax imposed under section 4999 of the Code on the
Total Payments.  All determinations to be made under this subparagraph (c) shall
be made by an independent public accounting firm selected by the Company before
the date of the Change of Control (the “Accounting Firm”).  In determining
whether such Benefit Limit is exceeded, the Accounting Firm shall make a
reasonable determination of the value to be assigned to the restrictive
covenants in effect for Executive pursuant to Section 7 of this Agreement, and
the amount of her potential parachute payment under Section 280G of the Code
shall reduced by the value of those restrictive covenants to the extent
consistent with Section 280G of the Code and the



6

--------------------------------------------------------------------------------

 

regulations thereunder. To the extent a reduction to the Total Payments is
required to be made in accordance with this subparagraph (c), such reduction
and/or cancellation of acceleration of equity awards shall occur in the order
that provides the maximum economic benefit to Executive.  In the event that
acceleration of equity awards is to be reduced, such acceleration of vesting
also shall be canceled in the order that provides the maximum economic benefit
to Executive.  Notwithstanding the foregoing, any reduction shall be made in a
manner consistent with the requirements of section 409A of the Code and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.  All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this subparagraph (c) shall be borne solely by the
Company.  The Company agrees to indemnify and hold harmless the Accounting Firm
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this subparagraph (c), except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of the
Accounting Firm.

(d)Section 409A.  Each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.  If the
Company determines that the Executive is a “specified employee” under Section
409A(a)(2)(B)(i) of the Code at the time of her Separation, then (i) the
severance payments under Section 6, to the extent that they are subject to
Section 409A of the Code, shall commence on the first business day following (A)
expiration of the six-month period measured from the Executive’s Separation, or
(B) the date of the Executive’s death, and (ii) the installments that otherwise
would have been paid prior to such date will be paid in a lump sum when such
payments commence. 

10.Definitions.

(a)Cause.  For all purposes under this Agreement, “Cause” shall mean:

(i)An unauthorized use or disclosure by the Executive of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;

(ii)A material breach by the Executive of any material agreement between the
Executive and the Company;

(iii)A material failure by the Executive to comply with the Company’s written
policies or rules;

(iv)The Executive’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;

(v)The Executive’s gross negligence or willful misconduct which causes material
harm to the Company;

(vi)A continued failure by the Executive to perform reasonably assigned duties
after receiving written notification of such failure from the Board; or

(vii)A failure by the Executive to cooperate in good faith with a governmental
or internal



7

--------------------------------------------------------------------------------

 

investigation of the Company or its directors, officers or employees, if the
Company has requested the Executive’s cooperation.  

(b)Change of Control.  For all purposes under this Agreement, “Change of
Control” shall mean the occurrence of:

(i)The acquisition, by a person or persons acting as a group, of the Company's
stock that, together with other stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the
Company;

(ii)The acquisition, during a 12-month period ending on the date of the most
recent acquisition, by a person or persons acting as a group, of 30% or more of
the total voting power of the Company;

(iii)The replacement of a majority of the members of the Board, during any
12-month period, by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; or

(iv)The acquisition, during a 12-month period ending on the date of the most
recent acquisition, by a person or persons acting as a group, of the Company's
assets having a total gross fair market value (determined without regard to any
liabilities associated with such assets) of 80% or more of the total gross fair
market value of all of the assets of the Company (determined without regard to
any liabilities associated with such assets) immediately prior to such
acquisition or acquisitions.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
unless such transaction also qualifies as an event under Treas. Reg.
§1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treas. Reg.
§1.409A-3(i)(5)(vi) (change in the effective control of a corporation), or
Treas. Reg. §1.409A-3(i)(5)(vii) (change in the ownership of a substantial
portion of a corporation's assets).

(c)Code.  For all purposes under this Agreement, “Code” shall mean the Internal
Revenue Code of 1986, as amended.

(d)Good Reason.  For all purposes under this Agreement, “Good Reason” shall
mean:

(i)a change in the Executive’s position with the Company that materially reduces
her level of authority or responsibility;

(ii)a reduction in the Executive’s base salary by more than 10% unless pursuant
to a Company-wide salary reduction affecting all Executives proportionately;

(iii)relocation of the Executive’s principal workplace by more than 50 miles;

(iv)a substantial reduction, without good business reasons, of the facilities
and perquisites (including office space and location) available to the Executive
immediately prior to such reduction; or

(v)a material reduction in the kind or level of employee benefits to which the
Executive is entitled



8

--------------------------------------------------------------------------------

 

immediately prior to such reduction with the result that the Executive’s overall
benefits package is significantly reduced, unless such reduction is made in
connection with a reduction in the kind or level of employee benefits of
employees of the Company generally.

A condition shall not be considered “Good Reason” unless the Executive gives the
Company written notice of such condition within 90 days after such condition
comes into existence and the Company fails to remedy such condition within 30
days after receiving the Executive’s written notice.  In addition, the
Executive’s resignation must occur within 12 months after the condition comes
into existence.

(e)Involuntary Termination.  For all purposes under this Agreement, “Involuntary
Termination” shall mean either (i) the Company terminates the Executive’s
Employment with the Company for a reason other than Cause or Permanent
Disability and a Separation occurs, or (ii) the Executive resigns her Employment
for Good Reason and a Separation occurs. 

(f)Permanent Disability.  For all purposes under this Agreement, “Permanent
Disability” shall mean the Executive’s inability to perform the essential
functions of the Executive’s position, with or without reasonable accommodation,
for a period of at least 120 consecutive days because of a physical or mental
impairment.

(g)Proprietary Information.  For all purposes under this Agreement, “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company.  By way of illustration but not limitation,
Proprietary Information includes (i) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know‑how, improvements, discoveries, developments, designs and
techniques; and (ii) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(iii) information regarding the skills and compensation of other employees of
the Company. 

(h)Restricted Business.  For all purposes under this Agreement, “Restricted
Business” shall mean the design, development, marketing or sales of software, or
any other process, system, product, or service marketed, sold or under
development by the Company at the time Executive’s Employment with the Company
ends.

(i)Restricted Territory.  For all purposes under this Agreement, “Restricted
Territory” shall mean any state, county, or locality in the United States in
which the Company conducts business.

(j)Separation.  For all purposes under this Employment Agreement, “Separation”
means a “separation from service,” as defined in the regulations under
Section 409A of the Code.

11.Miscellaneous Provisions.

(a)Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when delivered by FedEx with delivery charges prepaid, or when mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid.  In the case of the Executive, mailed notices shall be addressed



9

--------------------------------------------------------------------------------

 

to him at the home address that she most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

(b)Modifications and Waivers.  No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive).  No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(c)Whole Agreement.  This Agreement and the Proprietary Information and
Inventions Agreement supersede and replace any prior agreements, representations
or understandings (whether oral or written and whether express or implied)
between the Executive and the Company and constitute the complete agreement
between the Executive and the Company regarding the subject matter set forth
herein. 

(d)Choice of Law and Severability.  This Agreement shall be interpreted in
accordance with the laws of the State of New Jersey (except their provisions
governing the choice of law).  If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any applicable jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the minimum extent necessary to conform to applicable
law so as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect.  If any provision of this Agreement is rendered illegal by any
present or future statute, law, ordinance or regulation (collectively the
“Law”), then such provision shall be curtailed or limited only to the minimum
extent necessary to bring such provision into compliance with the Law.  All the
other terms and provisions of this Agreement shall continue in full force and
effect without impairment or limitation.

(e)No Assignment.  This Agreement and all rights and obligations of the
Executive hereunder are personal to the Executive and may not be transferred or
assigned by the Executive at any time.  The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.

(f)Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



10

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by

 

 

 

Karen Rosenberger

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

By

 

 

 

Stephen G. Waldis

 

 

President and Chief Executive Officer

 

its duly authorized officer, as of the day and year first above written.

 



11

--------------------------------------------------------------------------------